Citation Nr: 1017457	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  07-05 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for thyroid cancer due to 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty in the Army from September 
1986 to June 1988. 

At the outset, the Board notes that, in an unappealed 
December 1997 rating decision, the RO denied the Veteran's 
service connection claim for thyroid cancer due to radiation 
exposure and, as such, it became final.  Ordinarily, the 
Veteran would be required to submit new and material evidence 
to reopen the claim, see 38 C.F.R. § 3.156(a), his service 
treatment records were not associated with the claims file at 
the time of the December 1997 rating decision and have since 
been located and considered by the RO.  Where VA receives 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim, 
notwithstanding the requirement of new and material evidence; 
thus, the issue on appeal has been described as shown on the 
title page.  See 38 C.F.R. § § 3.156(c) (2009).

This matter came to the Board of Veterans' Appeals (Board) 
initially on appeal from a June 2006 rating decision in which 
the RO confirmed and continued the denial of the Veteran's 
service connection claim.  The Veteran perfected an appeal to 
the denial.

In a March 2009 decision, the Board affirmed the denial of 
service connection for thyroid cancer.  The Veteran filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).  By an Order dated in November 2009, 
the Court granted the parties' Joint Motion for Remand (joint 
motion) and remanded the appeal to the Board for action 
consistent with the joint motion.  

The appeal is REMANDED to the RO.  VA will notify the Veteran 
if further action, on his part, is required.

As a final preliminary matter, the Board notes that 
throughout much of the pendency of this appeal, the Veteran 
was represented by a veterans' service organization, the New 
York State Division of Veterans' Affairs.  Subsequently, the 
Veteran revoked this authorization and now is represented by 
a private attorney; the Board recognizes the change in 
representation.


REMAND

The Veteran contends that his thyroid cancer diagnosed in 
January 1995 is due to exposure to ionizing radiation during 
military service.  First, he claims that, while stationed at 
Ft. Dix, New Jersey, he was used to test a radiation 
protection drug.  He also reported that, while stationed in 
Heilbronn, Germany with a Pershing II Nuclear Missile unit, 
he performed guard duty in the warhead bunker, and that 
shortly before being stationed in Germany, a missile exploded 
in January 1985, possibly releasing radiation in the area 
that he guarded.  

Service connection for a condition claimed to be attributable 
to ionizing radiation exposure during service may be 
established in one of three ways: (a) presumptively service 
connected under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d) for radiation-exposed veterans, (b) directly service 
connected after specified development procedures are 
conducted under the special framework of 38 C.F.R. § 3.311 if 
the claimed condition is a radiogenic disease, or (c) 
directly service connected by showing that the disease was 
incurred during or aggravated by service.

A Veteran is entitled to special development under 38 C.F.R. 
§ 3.311 if the Veteran has a radiogenic disease as listed 
under 38 C.F.R. § 3.311(b)(2)(i)-(xxiv), and the disease 
manifested during certain specified periods as defined under 
38 C.F.R. § 3.311(b)(5).  Thyroid cancer is listed as a 
radiogenic disease, and the Veteran's thyroid cancer 
manifested more than 5 years after service, satisfying 38 
C.F.R. § 3.311(b)(5).  As the Veteran did not claim exposure 
due to atmospheric nuclear weapons test participation nor 
Hiroshima and Nagasaki occupation, his development falls 
under 38 C.F.R. § 3.311(a)(2)(iii) for other exposure claims.  
Under such development a request must be made for any 
available records concerning the Veteran's exposure to 
radiation, which includes (but is not limited to) the 
Veteran's DD Form 1141, service treatment records, and other 
records which may contain information pertaining to the 
Veteran's radiation dose exposure in service.  All records 
are then to be forwarded to the Under Secretary for Health, 
who will be responsible for preparation of a dose estimate, 
to the extent feasible.  In this case, after such 
development, if it is determined that the Veteran was exposed 
to ionizing radiation, and he subsequently developed thyroid 
cancer, which became manifest 7 years after service, then the 
claim should be forwarded to the Under Secretary for Benefits 
for consideration of the claim.  The Under Secretary for 
Benefits, after a consideration of the factors of the case, 
may then request an advisory medical opinion from the Under 
Secretary for Health.

In order to confirm the Veteran's participation in a 
"radiation-risk activity", the RO requested verification from 
the Chief of the Dosimetry Branch, U.S. Army Radiation 
Standards and Dosimetry at Redstone Arsenal, Alabama 
(Redstone Arsenal) and the U.S. Army Medical Command in Fort 
Sam Houston, Texas, the Director of the Proponency Office of 
Preventative Medicine in Fort Sam Houston.  

In a July 1997 response, the Defense Special Weapons Agency 
stated that their program was limited to providing 
information regarding the activities and radiation exposure 
histories of individuals who participated in U.S. atmospheric 
nuclear tests between 1945 and 1962 and the occupation of 
Hiroshima and Nagasaki, Japan, following World War II.  Since 
the Veteran reported exposure to radiation while stationed in 
Germany from 1987 to 1988, they suggested that the RO contact 
the U.S. Army Medical Command at Fort Sam Houston.  Later 
that month, the Redstone Arsenal indicated that they were 
unable to locate any records for the Veteran.  In June 2008, 
the U.S. Army Center for Health Promotion and Preventive 
Medicine at Aberdeen Proving Ground, Maryland (Aberdeen) 
stated that they were responding to the RO's inquiry to the 
U.S. Army Medical Command, noting that their primary mission 
was researching occupational exposures for individuals who 
have served in the Army.  To provide a Record of Exposure to 
Ionizing Radiation, DD Form 1141, Aberdeen contacted the 
Redstone Arsenal, they indicated that they did not have an 
occupational exposure history for the Veteran and that there 
was no record of his being occupationally exposed to ionizing 
radiation while employed by the Army.  Aberdeen noted that 
dosimetry is issued to individuals who, in the performance of 
their duties, would reasonably be expected to be exposed to 
10 percent of the allowable occupational limits for 
radiation.  The fact that there were no records of the 
Veteran being enrolled in a monitoring program might be 
considered evidence that he was not expected to receive 
significant exposure to ionizing radiation while performing 
his duties.  They added that the assignments and duties 
performed by the Veteran do not meet the definition of a 
"radiation-risk activity" under 38 C.F.R. § 3.309.  To 
provide a valid dose reconstruction for the Veteran's unit, 
Aberdeen would focus on soldiers who performed similar 
duties-vehicle operator and occasional guard on missile 
sites.  They added that there was no evidence that soldiers 
performing such duties are exposed to ionizing radiation 
beyond acceptable limits.  Aberdeen did not explain what 
"acceptable limits meant."  The Veteran's attorney contends 
that "[t]his does not mean that they were not exposed to 
radiation at all."  
 
In the joint motion, the parties agreed that the matter 
should be remanded due to inadequate reasons and bases.  In 
particular, on remand, the Board should address whether the 
Veteran, as an individual, participated in a "radiation-risk 
activity" as defined in 38 C.F.R. § 3.309(d)(3), based on 
service treatment records referencing Department of the Army 
Regulation (AR) 50-5 (Nuclear Surety) and a Nuclear Surety 
Personnel Reliability Program Checklist, suggesting that he 
served in a nuclear duty capacity.  Second, based on lay 
evidence indicating that the National Biological and Chemical 
(NBC) Warfare Officer took Geiger counter readings daily 
while the Veteran was stationed at Fort Red Leg, Pershing II 
Nuclear Missile Base, the Board should address whether it is 
necessary to attempt to obtain any unit records involving 
Geiger counter monitoring conducted at Fort Red Leg, in 
Heilbronn, Germany.

In a March 2010 letter, the Veteran's attorney indicated 
that, if the appeal was remanded, alternatively, the Board 
should develop other possible incidents of exposure to 
ionizing radiation, including: a weapons explosion resulting 
in plutonium release in 1960 at Ft. Dix that was not cleaned 
up until 2002; a weapons explosion at Fort Red Leg on January 
11, 1985; the 1985 Chernobyl accident that disbursed 
radioactive material across Europe; and a radiographic image 
marked with codes "RW6" and "85" dated September 10, 1986.  
He maintains that appropriate government agencies should be 
contacted and asked to provide records relating to: (1) any 
radiation exposure or radioactive material releases at the 
three locations, (2) any efforts undertaken to remove that 
material sufficient to determine whether the Veteran could 
have been exposed to it prior to removal, (3) the 
identification and half-life of the radioactive material, and 
(4) the amount released and the expected amount remaining 
over the time of the incident to the time of the Veteran's 
possible exposure.

Here, VA should try to confirm whether the Veteran was 
exposed to ionizing radiation or residuals from any of the 
incidents described above while serving in the Army and to 
obtain any unit records involving Geiger counter monitoring 
conducted at Fort Red Leg, in Heilbronn, Germany, during the 
time the Veteran was stationed there.  On remand, VA should 
ask the service department and any other appropriate 
government agency about the Veteran's possible exposure to 
ionizing radiation and, if a response cannot be given to 
indicate the reason(s) why.  

In addition, VA should obtain and associate with the claims 
file all outstanding VA treatment records.  The claims file 
only contains selected medical records from the VA Upstate 
New York Healthcare System dated from April 25, 1995 to 
February 13, 1996, from December 6, 2005 to June 13, 2006, 
and from June 24, 2008 to July 1, 2008, along with a June 19, 
1995 operation report.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on 
remand, VA must obtain all outstanding treatment records from 
the VA Upstate New York Healthcare System, following the 
procedures prescribed in 38 C.F.R. § 3.159 as regards 
requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Department of the Army or 
other government depository and request 
information to determine whether, and to 
what extent, the Veteran was exposed to 
ionizing radiation while serving in the 
Army as a motor transport operator, from 
September 10, 1986 to June 5, 1988.  Such 
incidents should include claimed exposure 
to a radiation: (1) as a participant in a 
double-blind test of a "new radiation 
protection drug" (see detailed July 22, 
2009 statement and attachment submitted 
by the Veteran), (2) due to a 
radiographic image marked with the codes 
"RW6" and "85" in September 1986, and 
(3) due to residuals of a June 7, 1960 
nuclear missile explosion at McGuire Air 
Force Base/Ft. Dix, New Jersey, all while 
stationed at Ft. Dix, New Jersey, from 
September 10, 1986 to January 12, 1987; 
(4) as a motor vehicle operator and while 
on guard duty in the warhead bunker, (5) 
due to residuals of Pershing II Nuclear 
Missile explosion on January 11, 1985, 
and (6) due to residuals of the April 26, 
1986 Chernobyl accident, while stationed 
at Heilbronn, Germany, from January 22, 
1987 to May 1, 1988.  In the case of 
items 3, 5, and 6 above, the appropriate 
government agency should provide records 
relating to: (1) any radiation exposure 
or radioactive material releases at the 
three locations, (2) any efforts 
undertaken to remove that material 
sufficient to determine whether the 
Veteran could have been exposed to it 
prior to removal, (3) the identification 
and half-life of the radioactive 
material, and (4) the amount released and 
the expected amount remaining over the 
time of the incident to the time of the 
Veteran's possible exposure.  The service 
department should also obtain copies of 
any unit records involving Geiger counter 
monitoring conducted at Fort Red Leg, 
from January 22, 1987 to May 1, 1988.  In 
so doing, provide the service department 
or other depository with the appropriate 
information, as needed, showing service 
dates, duties, and units of assignment 
for the Veteran.  

Document all record requests in writing 
and include a copy of such requests and 
any responses in the claims file.  
Associate all documents obtained with the 
claims file.  All efforts to obtain these 
records, and the responses received, must 
be documented in the claims file, and VA 
must continue such efforts until it is 
reasonably certain that the records do 
not exist or that further efforts to 
obtain the records would be futile.

2.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from the VA Upstate New York 
Healthcare System, prior to April 25, 
1995, between February 13, 1996 and 
December 6, 2005, and since June 13, 
2006.  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, notify the Veteran and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After completion of 1 and 2 above, 
forward the Veteran's claims file to the 
Under Secretary for Health for 
preparation of an estimate of the 
Veteran's probable dose exposure to 
ionizing radiation in service and another 
for his unit while stationed in Germany.  
See 38 C.F.R. § 3.311(a)(2)(iii) (2009).

4.  After receipt of the dose estimate(s) 
provided by the Under Secretary for 
Health, VA should review the dose 
estimate(s) and determine whether any 
additional development of the ionizing 
radiation claim is required under 38 
C.F.R. § 3.311(b) (2009) and complete 
such development.  Then, determine 
whether the ionizing radiation claim 
requires any further review by the Under 
Secretary for Benefits pursuant to 38 
C.F.R. § 3.311(c) (2009).

5.  After completion of the above and any 
other notice or development needed, 
readjudicate the issue of entitlement to 
service connection for thyroid cancer due 
to exposure to ionizing radiation.  If 
any determination remains adverse, the 
Veteran and his attorney should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time to respond.  Then, return the 
claims file to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


